Citation Nr: 1523692	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a lung disability, to include asthma and COPD.  The service treatment records show that he was diagnosed with infectious asthma in September 1964 after complaining of difficulty breathing for two weeks.  Due to the lack of complete clearing from treatment and the high incidence of this type of illness in the area of Japan where he was stationed, the Veteran was sent back to the continental United States.  December 1964 treatment records state that the Veteran had very mild bronchial asthma and that the August to September 1964 illness was precipitated by the industrial pollutant and/or infectious type of bronchospasm typically seen in the Kanto Plain area of Japan.  The Veteran's smoking was a contributing factor.  The service personnel records show that in January 1965 the Veteran was found to be disqualified for duty assignment in the Western Pacific area due to bronchial asthma.

Post-service treatment records show treatment for COPD.  The Veteran had a VA examination in September 2009.  Pulmonary function testing showed moderate obstructive airway disease with significant bronchodilator response.  The Veteran was diagnosed with COPD.  The examiner noted the Veteran did not have an asbestos associated medical problem and that the Veteran had pneumonia during service, which he did not feel was related to the current COPD, because there is no documented relationship between pneumonia and COPD.  Rather, it was considered cigarette smoking was the most likely cause of COPD, as this association was noted in the medical literature.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner did not consider the in-service diagnosis of asthma, and therefore, did not address whether it was related to the post-service COPD.  Therefore, the Veteran must be scheduled for a new examination before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with regard to his claim for service connection a lung disability, to include asthma and COPD.  The claims file must be made available to, and reviewed by the examiner, and the examination report should reflect that the claims file was reviewed.  All indicated tests should be performed, and all findings reported in detail.  The Veteran should be given an opportunity to describe his lung symptoms and any symptoms he has had since service.

Based on the Veteran's reports, examination, and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a current lung disability, to include asthma and COPD, that is related to service, including the in-service treatment for asthma.
 
The examiner should explain the rationale for all opinions given, with citation to any supporting facts.  The rationale should include discussion of the in-service treatment and the Veteran's history of smoking.  If an opinion cannot be given without resorting to speculation, the examiner should so state and explain why that is the case.  

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


